RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
 
Claims 1-14 and 17-19 are pending in the application.  Claims 15 and 16 have been cancelled.  Claims 18 and 19 are newly added.  Claims 13 and 14 are withdrawn due to Applicant’s election.
Amendments to the claims, filed May 17, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-11 and 17 over Delmore (U.S. Pat. Pub. 2008/0277522) in view of Wu (U.S. Pat. Pub. 2002/0149659), made of record in the office action mailed February 17, 2021, Page 2, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed May 17, 2021.
The 35 U.S.C. §103 rejection of claims 1-12 over Dietz (U.S. 7,238,401) in view of Delmore (U.S. Pat. Pub. 2008/0277522) and Wu (U.S. Pat. Pub. 2002/0149659), made of record 

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (WO2010143524) in view of Wu (U.S. Pat. Pub. 2002/0149659).  For discussion of Kiyoshi, see the English Machine Translation.
Regarding claim 1 and 18, Kiyoshi teaches an article (Abstract) comprising: a continuous web (flexible strip-shaped base, Abstract) comprising a substrate having a first major side and a second major side opposite to the first major side, and at least two web edges (Fig. 3; Page 7, lines 35-40); and an array of discrete quantities of ink dots disposed on one or both of the first and second major sides and adjacent to one or both of the web edges (Fig. 4(a); Abstract; Page 8, lines 24-26), wherein the adhesive dots are disconnected with respect to each other (Fig. 4(a)), wherein the web is rolled upon itself in multiple revolutions to form a web-wound roll (Page 6, lines 44-47), and wherein each revolution of the web-wound roll is held substantially separate from the next by the array of discrete quantities of ink dots (Page 3, lines 20-28).  Kiyoshi additionally teaches the height of the dots (domed-shaped convex members) is 20 µm to 500 µm (Page 8, lines 43-45) and that the dots are part of a spheroid and the cross-sectional shape parallel to the substrate is a circle (Page 9, lines 22-28).  Assuming a spheroidal shape, the height -2 to 200 pieces/cm2 (Page 9, lines 1-4).  Assuming 10 pieces/cm2 are spaced evenly apart in a line along one of the sides (i.e. 1 cm) and the diameter of the dots is 40 µm, the distance between nearest neighbors would be 870 µm.  As such, the gap between nearest neighbors would be no less than 0.5 and no less than two times, respectively, of the average diameter of the dots.
Kiyoshi further teaches wherein the ink can be a radiation curable ink such as a UV curable ink (Page 10, lines 40-49; Page 11, lines 11-19).
Kiyoshi fails to teach the ink is an adhesive.
Wu teaches energy curable printing inks (Abstract, Paragraph [0001]) wherein the ink composition comprises a pressure sensitive adhesive and/or their radiation curable precursors (Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the radiation curable ink of Kiyoshi be the radiation curable adhesive ink taught by Wu as being a known printable radiation curable ink.
Regarding claim 2, Kiyoshi in view of Wu wherein the discrete quantities of adhesive dots each have a dome shape (Abstract).
Regarding claims 3-6, Wu teaches wherein the cured ink composition includes one or more pressure sensitive adhesives (PSA) (Paragraph [0021]) and wherein the cured ink composition is obtained by curing a curable ink composition (Paragraphs [0021] and [0075]).  Wu additionally teaches wherein the curable ink composition comprises: between about 50 to 99.89 parts by weight of hydroxyalkyl acrylate having 2 to 6 carbon alkyl (40-98 weight percent, Paragraphs [0079]-[0080]); between about 0 to 49.89 parts by weight of ethylenically 0 percent, none are required); between about 0.01 to 5.0 parts by weight of a multi-functional acrylate or oligomer having (meth)acryl functional groups (0-15 weight percent, Paragraph [0081]); and between about 0.1 to 10 parts by weight of a photo-initiator (1-15%, Paragraph [0116]).
Wu fails to teach herein the adhesive dots each comprise a cured ink composition with a glass transition temperature (Tg) no greater than about 25° C.  However, as discussed above, Wu teaches the same curable ink composition; therefore, the cured ink composition would inherently have a glass transition temperature (Tg) no greater than about 25° C. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
Regarding claim 7, Wu teaches wherein the ink composition is curable by ultraviolet (UV) light (Paragraph [0078]),
Regarding claim 8, Wu teaches wherein the curable ink composition has a	viscosity of between about 1 to 50 mPa-s (below 30 mPa-s, Paragraph [0131]).
Regarding claim 9, Wu teaches wherein the curable ink composition has a surface tension of the composition is between about 20 to 40 dyn/cm (Paragraph [0134]).
Paragraph [0001]).
Regarding claim 11, Kiyoshi teaches wherein the substrate includes a flexible polymeric film (Abstract; Page 10, lines 33-37).
Regarding claim 17, the limitation “wherein the web-wound roll is a softly-wound roll with a winding tension not greater than 2 N/cm” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kiyoshi in view of Wu discloses an article comprising: a continuous web comprising a substrate having a first major side and a second major side opposite to the first major side, and at least two web edges; and an array of discrete quantities of adhesive dots disposed on one or both of the first and second major sides and adjacent to one or both of the web edges, wherein the web is rolled upon itself in multiple revolutions to form a web-wound roll, and wherein each revolution of the web-wound roll is held substantially separate from the next by the array of discrete quantities of adhesive dots.
Regarding claim 19, Kiyoshi in view of Wu teaches wherein the adhesive dots are disposed at a zone (Fig. 3), the zone being continuous and extending along the respective web edges (Fig. 3), a width ratio of the zone and the web being between 0.05 and 0.2 (width of web – 1000 mm, Page 11, lines 35-36; knurling portion (width of zone) – 20 mm; Page 12, lines 11; width ratio = 0.02.
Claims 1-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (U.S. 7,238,401) in view of Kiyoshi (WO2010143524) and Wu (U.S. Pat. Pub. 2002/0149659).  For discussion of Kiyoshi, see the English Machine Translation.
Regarding claim 1, 11, 12, and 18, Dietz teaches an article (Abstract) comprising: a continuous web that is a multi-layer optically clear laminate (Abstract) that includes a release liner (Col. 4, lines 10-12) comprising a flexible polymeric substrate having a first major side and a second major side opposite to the first major side (Abstract), and at least two web edges (Abstract); wherein the web is rolled upon itself in multiple revolutions to form a web-wound roll (Col. 8, lines 57-63; Col. 11, lines 59-60).
Dietz fails to teach an array of discrete quantities of adhesive dots disposed on one or both of the first and second major sides adjacent to one or both of the web edges, wherein the adhesive dots are disconnected with respect to each other with a gap between nearest neighbors no less than 0.5 times and no less than two times, respectively, of an average diameter of the adhesive dots, wherein each revolution is held substantially separate from the next by the array of discrete quantities of adhesive dots.
Kiyoshi teaches an article (Abstract) comprising: a continuous web (flexible strip-shaped base, Abstract) comprising a substrate having a first major side and a second major side opposite to the first major side, and at least two web edges (Fig. 3; Page 7, lines 35-40); and an array of discrete quantities of ink dots disposed on one or both of the first and second major sides and adjacent to one or both of the web edges (Fig. 4(a); Abstract; Page 8, lines 24-26), wherein the adhesive dots are disconnected with respect to each other (Fig. 4(a)), wherein the web is rolled upon itself in multiple revolutions to form a web-wound roll (Page 6, lines 44-47), and wherein each revolution of the web-wound roll is held substantially separate from the next by the array of Page 3, lines 20-28).  Kiyoshi additionally teaches the height of the dots (domed-shaped convex members) is 20 µm to 500 µm (Page 8, lines 43-45) and that the dots are part of a spheroid and the cross-sectional shape parallel to the substrate is a circle (Page 9, lines 22-28).  Assuming a spheroidal shape, the height of the dots would be the radius, so the diameter of the dots would be 40 to 1000 µm.  Furthermore, Kiyoshi teaches the density of the dots is preferably 10 pieces/cm-2 to 200 pieces/cm2 (Page 9, lines 1-4).  Assuming 10 pieces/cm2 are spaced evenly apart in a line along one of the sides (i.e. 1 cm) and the diameter of the dots is 40 µm, the distance between nearest neighbors would be 870 µm.  As such, the gap between nearest neighbors would be no less than 0.5 and no less than two times, respectively, of the average diameter of the dots.  Kiyoshi further when the surface smoothness of the flexible substrate is excellent, scratches may occur on the surface due to rubbing between substrates and since it is difficult for the air layer to exist between flexible substrate surfaces, the winding shape may be deteriorated or deformation of the flexible substrate may occur and that providing the array of discrete quantities of ink dots prevents these problems from occurring (Page 3, lines 20-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the article of Dietz have an array of discrete quantities of ink dots disposed on one or both of the first and second major sides adjacent to one or both of the web edges, wherein each revolution is held substantially separate from the next by the array of discrete quantities of ink dots, the array of discrete quantities of ink dots are disposed on a surface of the release liner along one or more of the web edges, and wherein the adhesive dots are disconnected with respect to each other with a gap between nearest neighbors no less than 0.5 times and no less than two times, respectively, of an average diameter of the adhesive dots as 
Kiyoshi further teaches wherein the ink can be a radiation curable ink such as a UV curable ink (Page 10, lines 40-49; Page 11, lines 11-19).
Kiyoshi fails to teach the ink is an adhesive.
Wu teaches energy curable printing inks (Abstract, Paragraph [0001]) wherein the ink composition comprises a pressure sensitive adhesive and/or their radiation curable precursors (Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the radiation curable ink of Kiyoshi be the radiation curable adhesive ink taught by Wu as being a known printable radiation curable ink.
Regarding claim 2, Kiyoshi in view of Wu wherein the discrete quantities of adhesive dots each have a dome shape (Abstract).
Regarding claims 3-6, Wu teaches wherein the cured ink composition includes one or more pressure sensitive adhesives (PSA) (Paragraph [0021]) and wherein the cured ink composition is obtained by curing a curable ink composition (Paragraphs [0021] and [0075]).  Wu additionally teaches wherein the curable ink composition comprises: between about 50 to 99.89 parts by weight of hydroxyalkyl acrylate having 2 to 6 carbon alkyl (40-98 weight percent, Paragraphs [0079]-[0080]); between about 0 to 49.89 parts by weight of ethylenically unsaturated monomer including one or more of vinyl, acrylate, and (meth)acrylate monomer (0 percent, none are required); between about 0.01 to 5.0 parts by weight of a multi-functional acrylate or oligomer having (meth)acryl functional groups (0-15 weight percent, Paragraph [0081]); and between about 0.1 to 10 parts by weight of a photo-initiator (1-15%, Paragraph [0116]).
Wu fails to teach herein the adhesive dots each comprise a cured ink composition with a glass transition temperature (Tg) no greater than about 25° C.  However, as discussed above, Wu teaches the same curable ink composition; therefore, the cured ink composition would inherently have a glass transition temperature (Tg) no greater than about 25° C. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
Regarding claim 7, Wu teaches wherein the ink composition is curable by ultraviolet (UV) light (Paragraph [0078]),
Regarding claim 8, Wu teaches wherein the curable ink composition has a	viscosity of between about 1 to 50 mPa-s (below 30 mPa-s, Paragraph [0131]).
Regarding claim 9, Wu teaches wherein the curable ink composition has a surface tension of the composition is between about 20 to 40 dyn/cm (Paragraph [0134]).
Regarding claim 10, Wu teaches wherein the curable ink composition is ink-jet printable (Paragraph [0001]).
Regarding claim 11, Kiyoshi teaches wherein the substrate includes a flexible polymeric film (Abstract; Page 10, lines 33-37).

Regarding claim 19, Kiyoshi in view of Wu teaches wherein the adhesive dots are disposed at a zone (Fig. 3), the zone being continuous and extending along the respective web edges (Fig. 3), a width ratio of the zone and the web being between 0.05 and 0.2 (width of web – 1000 mm, Page 11, lines 35-36; knurling portion (width of zone) – 20 mm; Page 12, lines 11; width ratio = 0.02).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed May 17, 2021 regarding the rejections of record have been considered but are moot due to the rejections being withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 20, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788